Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Election/Restrictions
Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	The elected species was not to be found free of the prior art. 

Status of the Claims
Claim(s) 1, 110, 111, and 113-116 are pending and are hereby examined on the merits as applied below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 110, 111, and 113-116 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhao, US 2015/0224205 (WO 2013138694, September 19, 2013) in view of 
Fong (WO 92/22320), and 
Eldering, E., US 5,622,930, and 
Defrees, US 2004/0137557 (Application 10/287,994 or Patent US 7,138.371),
Pan et al WO 2013/095905 (IDS), 
Henry US 20130129698 (IDS), and
Delgado C, Francis GE, Fisher D., “The uses and properties of PEG-linked proteins,” Crit Rev Ther Drug Carrier Syst. 1992;9(3-4):249-304. NOTE: the Fong references is from Applicant’s newly submitted IDS with the filing of the IDS.

The instant invention is drawn to Pegylated C-1 inhibitors through a glycan connected through an oxime linkage.

Zhao teaches PEGylation of C-1 inhibitors, SEQ ID NO:1 (the elected species being taught). Zhao teaches the Pegylated constructs have an improved half-life, see paragraph [0168], which is presented here:
[0168] The polymeric conjugates of C1 inhibitor prepared was administered (i.v.) to groups of rat for in vivo plasma pharmacokinetic (PK) study at dose of 70 U/kg. The polymer conjugates of the invention such as ALD-PEG-C1 INH demonstrated improved half-lives compared to the native C1-esterase inhibitor. Some polymer conjugate extended half-life to about 77 hours, with more than 10 folds improvement than the native C1 inhibitor. This profile can provide a long-lasting treatment regime such as once a week. 

Thus, the benefits of Pegylation is demonstrated with impressive extended half-life.
	
Fong (WO 92/22320) teaches modification such as glycosylation, see page 26 and line 35 onward, which addresses glycan modification. Fong also teaches method of increasing in vivo circulating half-life of C1-INH, see page 27 where Fong teaches:
“One preferred way to improve the in vivo circulating half-life of Cl -INH is to conjugate it to a polymer that confers extended half-life, such as conjugating polyethylene glycol (PEG) to Cl-INH, was found to be an excellent way to increase the half-life. PEG is an non-immunogenic, linear, uncharged polymer with three water molecules per ethylene oxide unit which therefore can alter the hydrodynamic properties of the conjugated molecules dramatically. (Maxfield, eal, Polymer, 16:505-509 (1975); Bailey, F. E, et al, in Nonionic Surfactants [Schick, M. J., ed] pp.794-821, 1967). Several enzymes for therapeutic usage were PEGylated to increase the in vivo half-life effectively (Abuchowski, A. etal, J. Biol. Chem. 252::3582-3586,1977; Abuchowski, A. et al, Cancer Biochem. Biophys., 7:175-186,1984). 5 PEGylation of IL-2(interleukin-2) was also reported to increase circulatory life as well as its potency (Katre, N.V. etal, Proc. Natl. Acad Sci., 84:1487-1491 (1987); Goodson, R. etal., Bio/Technology, 8:343-346,1990). PEGylation of other molecules were reported to=have reduced immunogenicity and toxicity (Abuchowski, A. etal, J. Biol. Chem., 252:3578-3581, 1977).”

Thus, Fong teaches glycosylate modifications in vitro as well as PEGylation. 
 
The difference between what is taught by the prior art and that instantly claimed is that while Zhao and Fong teaches PEGylation on functional groups of amino acids of C1-INH, neither Zhao or Fong teach PEGylation on carbohydrate moieties that may be naturally found on the C1 inhibitor, or engineered (Fong), nor does .

Eldering, E teaches a C1-inhibitors, inclusive of the E165Q form, which was previously the peptide of interest, but still a C1-INH. Further, Eldering teaches “[b]y C1 inhibitor is meant a plasma glycoprotein with a molecular weight of about 105,000 that belongs to the super family of serine protease inhibitors. It inhibits activated components of the classical pathway of complement, C1r and C1s, and the intrinsic coagulation system, factor XIa, factor XIIa, and Kallikrein. C1 also interacts with plasmin and tissue plasminogen activator. C1 has the further property of itself being inactivated by proteases, notably elastase. It will, or course, be understood that intended to come within the scope of the definition of the C1 inhibitor are fragments of the molecule that maintain biologically activity.” Note that even though the amendment removed the E165Q mutant from the claim language, it is still a C1-INH protein being modified by PEGylation.

Further, Eldering teaches “The preferred embodiment C1 muteins consists of modified muteins that have a substantially longer in vivo circulating lifetime than the unmodified molecules. Favored modified C1 inhibitor muteins are those having a water soluble polymer bound to the muteins. Exemplary of such water soluble polymers are polyacrylic acid, and derivatives thereof, dextran, carboxymethylcellulose, polyethylene glycol, and polyoxyethylated glycerol. The preferred embodiment water soluble polymer is polyethylene glycol. It is disclosed in U.S. Pat. No. 4,179,337, along with methods for binding polyethylene glycol to proteins. Polyethylene glycol modified IL-2 is shown in U.S. Pat. No. 4,766,106. Using the compositions and procedures described in these two patents, polyethylene glycol modified C1 muteins are readily produced by those skilled in the art.” 

Defrees teaches the use of PEGylation on carbohydrate moieties and the engineering of carbohydrate moieties on the protein and peptides. Note the PG Pub is used for paragraph references. The whole of Defrees’ teaching is the use of carbohydrates as a linking site for polyethylene glycol to the protein or peptide, and through the use of an enzymatic transfer, lowering or eliminating side reactions that can decorate the intended protein/peptide. Carbohydrate complexes can be made or modified (as was taught by Fong) for the appropriate therapeutic end. Oximes as linkers for the glycans are taught [1243] and galactose and sialic acids are taught to be the PEGylated sugar, see [1127].  Also see Claim 28 of the ‘371 Patent where is shows a PEGylated Sialic acid residue that is terminal in the glycan structure. Both N-linked and O-linked glycans are taught, see [004]. Further, the invention is adapted to create custom glycan sites, see [0008], or to use what is naturally found. Go to the Claims and one will see Sia listed repeatedly as to where the modifying group (PEG) is to be attached. Up to paragraph [1028], sialic acid is taught over 100 times as well as illustrated throughout the specification.

Pan et al (a named inventor) WO 2013/095905 teaches the PEGylataion of TSH which has superior half-life. The PEG is conjugated to carbohydrates via sialic acids among the carbohydrate options. The whole of the WO document reads like the instant invention except for the difference of the protein, TSH vs C1-INH, see pages 8-13 and Table 6 and 7 which show that the PEGylation conferred the properties instantly claimed on the Pegylated TSH. Also of interest in the prior art reference are the Claims to the same teaching, the International Search Report (ISR) for the WO document, and the references therein which state that Pan et al is obvious over the prior art for the same general principle of PEGylataion for better half-life and activity.

Henry 20130129698 teaches “improved pharmacokinetic characteristics can be achieved in FVIIa by the derivatisation of the glycoprotein by an oxime of a polymeric moiety such as PEG at a glycosyl group, see paragraph [0006]. Thus an oxime linker is taught and suggested by another reference other that Defrees, and that the linker is used to link a PEG moiety to a carbohydrate. 

Delgado et al teaches the beneficial uses and properties of PEG-linked proteins and peptides.  Delgado et al teaches that the addition of the Peg adds both hydrophobic (lipophilic) and hydrophilic properties to the PEG conjugated peptide. Delgado et al teaches a wide range of benefits of PEGylating a protein which are 1) increased plasma half-life, 2) reduced renal clearance, 3) reduced cellular clearance, 4) reduced proteolysis, 5) reduced immunoclearance, 6) reduced immunogenicity and antigenicity, and 7) increased solubility, among  8) other properties of the PEG-protein conjugates.  Unrelated PEG-proteins are shown to have these beneficial properties demonstrating the broad acceptance of the conjugated PEG to the proteins, and that the PEG is determining the property.  Delgado et al further teaches mono-pegylation, bi- and multiple-pegylation, N-terminal PEGylation and PEGylation in ranges from 700 to 70,000 MW readable upon PEG ranging from 10 to 2000, readable on Claim 115. Note the substantial fold increase for many of the proteins Pegylated, found on page 251.

It would have been obvious to one of ordinary skill in the art to PEGylate C1 as taught by Zhao and Fong using the method of Defrees for the benefits taught by Fong and Delgado.  One would have been motivated to use the PEGylation method of Defrees to PEGylate C1 because specificity can be built into the final product and avoid side reactions common in chemical PEGylation. From Fong’s teaching that glycans can be modified on C1-INH, and the C1-INH can also be PEGylated, it goes well with Defrees’s teaching that one can modify and PEGylate simultaneously through the glycans. The enzymatic transfer of a Pegylated sugar brings the specificity needed for purity and for FDA approval. One would have had a reasonable expectation of success in making the instant compounds as C1 is already taught to be Pegylated, and the method of PEGylation of Defrees has been shown to work on numerous protein, peptides, antibodies, etc… Sialic acid is a glycan to be used in the PEGylation process, see Claims 35, 100, 111, 138, 158, 167, 180, 196, etc …. 

Note that Claims 1 and 110-114 are claims to results that are the effective outcome of administering the product of Claim 1.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, PEGylation is a well-known modification to protein and peptides, see introduction in Defrees’ publication.  Paragraph [0004] of Defrees states: “For the production of therapeutic peptides, it is clearly desirable to utilize a derivatization strategy that results in the formation of a specifically labeled, readily characterizable, essentially homogeneous product.” Thus, PEGylation of C1 via Defrees method is highly desirable for a therapeutic end. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components of the glycan structures in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the PEGylation arts as evidenced by Defrees. In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, one can modify or add to C1 from the teachings of Defrees and is a matter of judicious selection or working with known glycan structures naturally found on C1. Further, the ratio of C1-INH to PEG is also one of optimization for adjustment of half-life or other desired properties, such as that of Claim 115. Further, these ranges are found in Peg, Defrees etc … as these ranges are known to optimize, see Defrees at paragraph [0111] where it states: [0111] In yet a further embodiment, the polymer comprises a member selected from the group consisting of a polyalkylene oxide and a polypeptide. The polyalkylene oxide may be poly(ethylene glycol) in one embodiment of the invention. In another embodiment, the poly(ethylene glycol) has a degree of polymerization of from about 1 to about 20,000, preferably, from about 1 to about 5,000, or also preferably, the polyethylene glycol has a degree of polymerization of from about 1 to about 1,000.”

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). For example, (D) is clearly in line with Defrees teachings, as well as (A) and (B). (G) is also applicable because the PEGylation method taught by Defrees is a well-known principle of PEGylation. 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page 4-19 of the remarks filed 06/01/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. As before, and yet again, Applicants prefer a piecemeal approach against the references applied.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This can be seen in nearly every argument made on page 2- 19. In addition to the piecemeal approach, Applicants have added impermissible hindsight as a new addition to the case law that is being argued against the rejection. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicants arguments have been presented in sections I-V, and will be addressed as such. Regarding Section I, found on pages 6-8, Applicants argue an unreasonable expectation of success and unpredictability. Applicants have stated on page 6:
	Delgado discloses that the best PEG-modification method of a protein is
unpredictable, and varies from protein to protein: there is no reasonable expectation
of success due to the lack of predictability evidenced by the Office’s cited reference.
Applicants argue that activity is lost but theirs was largely maintained. 

There is no indication as to where this statement is to be found in the Delgado reference. It’s asserted but not references. Then, Applicants go on to point out Delgado’s teaching that decreased activity is exemplified in Table 7. This is not a teaching that diverts the skilled artisan away from PEGylation, and decreased activity is a known aspect of the PEGylation. But, one does not PEGylate just for increased or the same activity. There are other motivating reasons for making the modification. As stated in the rejection above from Delgado, the following are also observed benefits and motivating aspects of PEGylation:
1) increased plasma half-life,
2) reduced renal clearance,
3) reduced cellular clearance, 
4) reduced proteolysis,
5) reduced immunoclearance,
6) reduced immunogenicity and antigenicity, 
7) increased solubility, among  
8) other properties of the PEG-protein conjugates.
These properties are highly desirable in the pharmacological sciences, and the patient too, as they provide benefits beyond just maintaining the same activity. As stated above in the primary reference of Zhao at paragraph [0168]:
 The polymeric conjugates of C1 inhibitor prepared was administered (i.v.) to groups of rat for in vivo plasma pharmacokinetic (PK) study at dose of 70 U/kg. The polymer conjugates of the invention such as ALD-PEG-C1 INH demonstrated improved half-lives compared to the native C1-esterase inhibitor. Some polymer conjugate extended half-life to about 77 hours, with more than 10 folds improvement than the native C1 inhibitor. This profile can provide a long-lasting treatment regime such as once a week.
Thus, lower activity is compensated for by extended half-life among other benefits. That Delgado teaches that vast majority do show “some decrease” in activity is not a teaching away to PEGylate, as there are at least 8 properties to which one can be motivated to PEGylate in the first place. 
	Regarding Section II, Applicants argue predictability again, see second paragraph in Section II, and then argue:
The evidence of record establishes that the art regarding the PEG-modifications of
proteins and their effects on relative potencies of those proteins was highly unpredictable at the time of the invention. There is no basis in the Office’s proposed combination of references that overcomes the lack of predictability established in the art (e.g., with respect to particular
structural modifications that have beneficial effects on the specific protein C1-INH): the PEG-
conjugated C1 esterase inhibitor having relative potency at least greater than 85% of the
unconjugated parent C1-INH would not have been predictable to one of ordinary skill in the art.
This is implicating that the art required must be a 102 rejection and not a 103 rejection, in addition to continuing to call the well-known method of protein/peptides modification  unpredictable.
	Applicants then state in the third paragraph on page 8:
The Office’s cited reference Zhao discloses that a non-antigenic polymer is covalently
attached to the C1-inhibitor via amino group of the C1-inhibitor. See Zhao at Abstract. Zhao,
however, does not disclose a conjugated C1-INH protein that comprises a PEG moiety which is
covalently linked to a glycan residue of C1-INH protein via an oxime linkage, as required by the
instant claims. Zhao does not disclose or suggest PEGylation of carbohydrate moieties of C1-
INH at all. Zhao also does not disclose a PEG-conjugated C1-INH has a relative potency at least
greater than 85% of the unconjugated parent C1-INH.
Again, this is Applicants wanting a reference to be specific to the point of being a 102 rejection. A 103 rejection was applied and it is best argued from what is applied rather than what the applicants wish the reference to be. 
	Moving to page 9, Applicants disparage the data in Table 5 of GAM+ vs. GAM- without commenting on the apples vs. oranges in the structure of the Pegylated products, GAM(+) and GAM(-) being described on page 15 of the WO document, which is also different from the SAM PEGylated products of page 14, but then argue that the difference between SAM and GAM(-) for the improved (BENEFIT) PK is NOT the PEGylation-site but the PEG size.  This also shows optimization is required for the best benefit for the PEG and position chosen on the protein. 
	Further, Applicants argument to N-terminal is more preferable by another’s view is not an argument, it is a preference. To what degree is more to be taken, and how more preferable is another more preferable. Are there any statistics involved? The removal of sialic acids does improve circulation and Defrees speaks to this also, but PEGylating the sialic acid blocks this process and the PEG increases the half-life of the protein. Defrees teaches at paragraph [0002] of the PG Pub: 
Importantly, terminal sialic acid residues present on the glycan molecule affect the length of the half life of the peptide in the mammalian circulatory system. Peptides whose glycans do not contain terminal sialic acid residues are rapidly removed from the circulation by the liver, an event which negates any potential therapeutic benefit of the peptide.  
But, PEGylated sialic acids increase the half-life of the protein, effectively blocking the sialyic acid signal for hepatic clearance -just as Delgado states as a benefit for PEGylation. The 10/287,994 (US 2004/0137557) is now a patent, and is considered fully enabled. 

	Section III states that the “test for obviousness in what the combined teachings of the references would have suggests to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts, citing In re Young. Then Applicants bring Pan and Defrees into alleged conflict. First, MPEP 2143.01(II) will be looked at as cited in the MPEP:
The test for obviousness is what the combined teachings of the references would have suggested to one of ordinary skill in the art, and all teachings in the prior art must be considered to the extent that they are in analogous arts. Where the teachings of two or more prior art references conflict, the examiner must weigh the power of each reference to suggest solutions to one of ordinary skill in the art, considering the degree to which one reference might accurately discredit another. In re Young, 927 F.2d 588, 18 USPQ2d 1089 (Fed. Cir. 1991) (Prior art patent to Carlisle disclosed controlling and minimizing bubble oscillation for chemical explosives used in marine seismic exploration by spacing seismic sources close enough to allow the bubbles to intersect before reaching their maximum radius so the secondary pressure pulse was reduced. An article published several years later by Knudsen opined that the Carlisle technique does not yield appreciable improvement in bubble oscillation suppression. However, the article did not test the Carlisle technique under comparable conditions because Knudsen did not use Carlisle’s spacing or seismic source. Furthermore, where the Knudsen model most closely approximated the patent technique there was a 30% reduction of the secondary pressure pulse. On these facts, the court found that the Knudsen article would not have deterred one of ordinary skill in the art from using the Carlisle patent teachings.).
	Applicants are pitting Pan and Defrees against one another, but the whole of the rejection would not deter one from PEGylation. There is not the unpredictability in the art as Applicants are trying to assert. Further, Defrees has a large portfolio of PEGylation cases on glycans, and these patents must be considered fully enabled and a teaching that informs the skill artisan how to apply the principles of PEGylation sciences to proteins that have carbohydrates. Again, at this paragraph, Applicants state that is NOT the position but the PEG size, so for something being far more preferred appears to have the criticality in the size of the PEG over placement. This is something one of skill in the art could readily work out and arrive at a functional PEGylated product with the best activity.
	Applicants then argue that Defrees discloses quite a large number of reactive functional groups but state Defrees only provides one example.  This is FALSE. The following is found and not exhaustive. [####] is the paragraph of the PG Pub and the product made following.
[1861] 9. GlycoPEGylation of Human Pituitary-Derived FSH. 
[1867] 10. GlycoPEGylation of Recombinant FSH Produced Recombinantly in CHO Cells.
[1884] 13. GlycoPEGylation of Transferrin.
[1889] 14. GlycoPEGylation of Recombinant Factor VIIa produced in BHK cells.
[1893] 15. GlycoPEGylation of Factor IX Produced in CHO Cells.
[1897] 16. Direct Sialyl-GlycoPEGylation of Factor-IX.

[1904] 18. GlycoPEGylation of Proteins Expressed in Mammalian or Insect Systems: EPO, Interferon α and Interferon β.

Thus, Defrees does teach more than one, and in modifying quite different proteins. 

As far as the Applicants being presented with a number of different functional groups, none of them appear exotic and should be understood by someone with some organic chemistry background. It’s not an unreasonable number of functional groups for one of ordinary skill in the art. 
	Applicants state that Defrees teaches the use of PEGylation on carbohydrates moieties of proteins, then quickly restates that “Pan in fact teaches that the N-terminal PEGylation is far more preferable than carbohydrates PEGylation to minimize the effect on functional potency.” The reader of this office action would recognize that this has been addressed and is simply rehashed as if the reader did not understand. Once again, the Pan reference is brought up to restate PEGylation is far more preferable than carbohydrate PEGylations to minimize the effect on functional potency. Contradictory teaching is again brought up, stating that the teaching of Pan would provide more weight to one of ordinary skill in the art. This is mere opinion. One need only look to the 10/287,994 application to which matured into a patent, actually many patents. Thus, while Pan is a teaching in the art and considered enabled until shown otherwise, the numerous patents to which Defrees has to his credit are to be considered fully enabled, and the constant piecemeal picking and repeated attacks that only the Pan reference should be considered is simply not convincing and tiresome to reread. 
	Regarding IV, all limitations were considered, the fact that Applicants achieved good activity is not enough to obtain a patent. Applicants, absent evidence to the contrary, also achieved the other benefits that PEGylation provides for the protein. This is enough to state that PEGylation is obvious and enabled. Considering V, there is a reasonable expectation of success as Defrees shows that attaching PEG to a carbohydrate works. Section V is restatement that there is unpredictability, to which has not been convincingly made, followed by a litany of piecemeal attacks on each reference, mostly requiring each reference to be an anticipation reference. That Delgado teaches that vast majority do show “some decrease” in activity is not a teaching away to PEGylate, as there are at least 8 properties to which one can be motivated to PEGylate in the first place, as argued above, and the lower activity coupled with longer half-life actually benefits as a lower dose provides a therapeutic window that requires less drug.
The rejection is maintained for reasons of record.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 110, 111, 113-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
	The response filed 06/01/2022 has introduced NEW MATTER into the claims.  The Claim(s) 1 recites a potency at least greater than 85%.  The response did not specifically and adequately point out where support for “a potency at least greater than 85%” in Claim(s) 1 could be found in the originally filed disclosure.
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).

The amended claims now recite limitations, which were not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in Claims 1, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in the present claims in the specification, or claims as-filed, or remove these limitations from the claims in response to this Office Action.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654